internal_revenue_service number release date index number -------------------------- --------------------------- ----------------------- ---------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-117543-06 date date -------- ---------------------- -------------------------- ------------------------ legend legend x state d1 trust d2 dear ------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code code ------------------------------------ ------------------------ ------------------- facts according to the information submitted x was incorporated pursuant to the laws of state x elected to be treated as an s_corporation for federal tax purposes effective d1 at the time of the election x believed that all of its shareholders were eligible shareholders of an s_corporation plr-117543-06 the trust agreement of trust one of x’s shareholders however contained provisions that allowed for the possibility that distributions would be made other than to the beneficiary of trust the beneficiary of trust elected to treat trust as a qualified_subchapter_s_trust qsst effective d1 at the time of the election x and its shareholders were unaware that trust did not meet the requirements of sec_1361 and therefore was an ineligible shareholder of an s_corporation subsequently upon discovery of the error x and its shareholders sought to reform the trust agreement of trust through state court action in order for trust to qualify as a qsst on d2 the trust agreement was reformed and no distributions would be made other than to the beneficiary of trust during the lifetime of the beneficiary x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation effective d1 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that an s_corporation cannot have as a sec_1361 provides that a_trust all of which is treated under sec_1361 states that a qsst with respect to which a beneficiary subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the sec_1361 provides that a qsst is a_trust the terms of which require plr-117543-06 life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary in addition sec_1361 requires that the trust distribute all of its income within the meaning of sec_643 currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under sec_1362 will be sec_1362 provides in relevant part that if an election under sec_1362 by terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely upon the facts submitted and the representations made we conclude that prior to the reformation trust did not satisfy the qsst requirements of sec_1361 therefore x’s s election was ineffective for the taxable_year beginning d1 we further conclude that the ineffectiveness of x’s s election constituted an inadvertent invalid s election within the meaning of sec_1362 under sec_1362 trust will be treated as a qsst from d1 and thereafter x will be treated as an s_corporation from d1 and thereafter provided that x’s s election was otherwise valid and has not otherwise terminated under sec_1362 and provided that the trust’s qsst election was otherwise valid and has not otherwise terminated this ruling is contingent upon x and all its shareholders treating x as having been an s_corporation and trust as a qsst for the period beginning d1 and thereafter concerning the federal tax consequences of the above-described facts under any other except as specifically set forth above no opinion is expressed or implied plr-117543-06 provision of the code including whether x was otherwise eligible to be an s_corporation or whether trust was otherwise eligible to be a qsst provides that it may not be used or cited as precedent being sent to x’s authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer that requested it sec_6110 sincerely david r haglund senior technician reviewer office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
